DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The reference number 4 has been used to designate the force transmission device (Column 11 line 29) and coupling device (Column 13 line 1)
The reference number 45 has been used to designate the pressure chamber (Column 14 line 31) and housing column (Column 15 line 9)
The reference number 20 has been used for the lower part (Column 9 line 15), the distal prosthetic component (Column 12 line 11), and the upper part (Column 11 line 29)
The reference number 50 has been used for the prosthetic foot (Column 9 line 24) and the energy storage device (Column 17 line 26)
The reference number 49 has been used for the energy storage device (Column 17 line 8) and spring element (Column 19 line 16)
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force transmission device” in claims 1, 3, 6, 13, 16, 18, and 20 ; “energy storage device” in claims 6, 7, 8, 16, 17, 18, and 20 ; “activation and deactivation device” in claims 8 and 18 ; and “control device” in claim 12.
Column 3 lines 26-31 describe the force transmission device as a cable pull, connecting rod or curved path or a hydraulic force transmission device. “Force transmission device ” uses the generic placeholder “device” coupled with the term “force transmission”, which is functional in that the limitation alternatively recites a device for force transmission, and the term “device” is not preceded by a structural modifier since the term “force transmission” does not imply any structure.  
Column 5 lines 19-24 describe the energy storage device as in the form of a spring element, for example, a buckling spring. “Energy storage device” uses the generic placeholder “device” coupled with the term “energy storage”, which is functional in that the limitation alternatively recites device for energy storage, and the term “device” is not preceded by a structural modifier since the term “energy storage” does not imply any structure.  
The instant specification does not describe the activation and deactivation device. “Activation and deactivation device” uses the generic placeholder “device” coupled with the term “activation and deactivation”, which is functional in that the limitation alternatively recites a device for activation and deactivation, and the term “device” is not preceded by a structural modifier since the term “activation and deactivation” does not imply any structure.  
The instant specification does not describe the control device. “Control device” uses the generic placeholder “device” coupled with the term “control”, which is functional in that the limitation alternatively recites a device for control, and the term “device” is not preceded by a structural modifier since the term “control” does not imply any structure.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 11, 14-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “distal prosthetic component is formed telescopically or mounted displaceably on the lower part” in lines 2-3. It is unclear whether the distal prosthetic component, when formed telescopically, is placed on the lower part or if the distal prosthetic component is just formed telescopically. Therefore, the scope of the claim is indefinite. For examination purposes, the distal prosthetic component is being interpreted as mounted on the lower part when formed telescopically.

Claim 5 recites the limitation “a displacement” in line 3. It is unclear whether the limitation in the claim is the same displacement previously established in claim 1. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted to be the same displacement as in claim 1. 

The term "in particular" in claims 7 and 17 is a relative term which renders the claim indefinite. The term "in particular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "in particular" does not provide any indication as to what specific limitation is covered by the term "in particular." 

Claim 11 recites the limitation “a throttle or a brake which blocks/brakes a flexion about the knee joint axis” in lines 3-4. It is unclear is the throttle blocks/brakes a flexion about the knee joint axis. Therefore, the scope of the claim is indefinite. For examination purposes, the throttle is being interpreted as blocking/braking a flexion about the knee joint axis. 

Claim 14 recites the limitation “a displacement” in line 3. It is unclear whether the limitation in the claim is the same displacement previously established in claim 13. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted to be the same displacement as in claim 13. 

Claim 15 recites the limitation “a displacement” in line 2. It is unclear whether the limitation in the claim is the same displacement previously established in claim 13 or claim 14. Therefore, the scope of the claim is indefinite. For examination purposes, the limitation is being interpreted to be the same displacement as in claim 13. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Present claims 1, 9, 13, and 19-20 are currently drawn to an apparatus, which include recited limitations that define functionality and/or operation of the claimed apparatus. The reference(s) applied in the prior art rejection(s) below teach the claimed structural elements, and these taught elements are capable 
of performing the recited functions of the apparatus claims.
A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997):
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).

Claims 1, 3, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van de Veen (US Pub. No 5181931).
Regarding claim 1, van de Veen discloses a prosthetic device for a lower extremity (Fig. 7), comprising a prosthetic knee joint having an upper part (Fig. 7 – upper articulation member 6), on which a proximal prosthetic component is arranged (Fig. 7 – upper articulation member 6 connects to thigh prosthesis 4), a lower part (Fig. 7 – lower articulation member 8), which is connected to the upper part so to be pivotable about a knee joint axis (Fig. 7 – lower articulation member 8 is connected to upper articulation member 6), and a distal prosthetic component (Fig. 7 – lower leg prosthesis 2), on which a prosthetic foot is formed or can be secured (Fig. 7 – lower leg prosthesis 2 connects to foot prosthesis 3), characterized in that the distal prosthetic component is mounted so as to be displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component, and the knee joint is assigned a force transmission device (Fig. 7 – coupling member 5 acts as a connecting rod which is consistent with the definition of the force transmission device in the instant specification) which, in the stance phase, converts a displacement of the distal prosthetic component in the direction of the knee joint axis into a flexion moment about the knee joint axis.
Regarding the claims recitation that the instant invention is pivotable about a knee joint axis, that the distal component is mounted so as to be displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component, and that the force transmission device, which, in the stance phase, converts a displacement of the distal prosthetic component in the direction of the knee joint axis into a flexion moment about the knee joint axis, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of van de Veen discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 3, van de Veen discloses the prosthetic device according to claim 1, wherein the force transmission device is in the form of a mechanical or hydraulic force transmission device (Fig. 7 – coupling member 5 is a mechanical force transmission device).

Regarding claim 6, van de Veen discloses the prosthetic device according to claim 1 wherein the knee joint is assigned an energy storage device for storing flexion energy (Fig. 9 – compression spring 22).

Regarding claim 11, van de Veen discloses the prosthetic device according to claim 1, wherein the knee joint is assigned a throttle or a brake (Fig. 7 – stop 9) which blocks/brakes a flexion about the knee joint axis (Fig. 7 – stop 9 limits swiveling of the flexor-side coupling member 7 relative to the upper articulation member 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Hippensteal (US Pub No. 2018/0338844 A1).

Regarding claim 2, van de Veen discloses the prosthetic device according to claim 1 but does not disclose a prosthetic device wherein the distal prosthetic component is formed telescopically or mounted displaceably on the lower part. However, Hippensteal teaches a prosthetic device wherein the distal prosthetic component is formed telescopically on the lower part (Paragraph 0020 – prosthesis uses a telescopic system to lengthen or shorten the distal component). 
van de Veen and Hippensteal are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal prosthetic component of van de Veen with Hippensteal for the purpose of preventing foot striking during the swing phase, providing impact dampening during heel strike, and providing propulsion at the end of the gait (Paragraph 0028).	

Regarding claim 13, van de Veen discloses a prosthetic device for a lower extremity (Fig. 7), the prosthetic device comprising a prosthetic knee joint having an upper part (Fig. 7 – upper articulation member 6) on which a proximal prosthetic component is arranged (Fig. 7 – upper articulation member 6 connects to thigh prothesis 4); a lower part (Fig. 7 – lower articulation 8) which is connected to the upper part (Fig. 7 – lower articulation member 8 is connected to upper articulation member 6 via a coupling member 5) so as to be pivotable about a knee joint axis; and wherein the knee joint is assigned a force transmission device (Fig. 7 – coupling member 5) in the form of a mechanical or hydraulic force transmission device (Fig. 7 – coupling member 5 is a connecting rod which is a mechanical force transmission device) which, in the stance phase, converts a displacement of the distal prosthetic component in the direction of the knee joint axis into a flexion moment about the knee joint axis but does not disclose a distal prosthetic component formed telescopically or mounted displaceably on the lower part, on which a prosthetic foot is form or can be secured; wherein the distal prosthetic component is mounted so as to be displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component. However, Hippensteal teaches a prosthetic device wherein a distal prosthetic component formed telescopically or mounted displaceably on the lower part (Paragraph 0020 – prosthesis uses a telescopic system to lengthen or shorten the distal component), on which a prosthetic foot is form or can be secured (Paragraph 0031 – a prosthetic foot can be included at the distal end 14); wherein the distal prosthetic component is mounted so as to be displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component.
Regarding the claims recitation that the instant invention is pivotable about a knee joint axis, that the force transmission device, which, in the stance phase, converts a displacement of the distal prosthetic component in the direction of the knee joint axis into a flexion moment about the knee joint axis, and that the distal prosthetic component is mounted so as to be displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of van de Veen and Hippensteal discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.
van de Veen and Hippensteal are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal prosthetic component of van de Veen with Hippensteal for the purpose of preventing foot striking during the swing phase, providing impact dampening during heel strike, and providing propulsion at the end of the gait (Paragraph 0028).

Regarding claim 16, van de Veen in view of Hippensteal discloses the prosthetic device according to claim 13 above wherein the knee joint is assigned an energy storage device for storing flexion energy (Fig. 9 – compression spring 22).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Hsin (EP 2316390 A1).

Regarding claim 4, van de Veen discloses the prosthetic device according to claim 1, but does not disclose a prosthetic device wherein the distal prosthetic component is mounted via a spring element so as to be prestressed against a displacement. However, Hsin teaches a prosthetic device wherein the distal prosthetic component is mounted via a spring element (Fig. 1 – spring 27) so as to be prestressed against a displacement (Paragraph 0010 – spring is supported on lower leg connector meaning that the lower leg is mounted to the prosthetic via the spring ; Paragraph 0018 – spring is used so that a prestressing force can be generated).
van de Veen and Hsin are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal prosthetic component of van de Veen with Hsin for the purpose of adapting to the specific type of knee joint and to the individual patient (Paragraph 0020).

Regarding claim 5, van de Veen in view of Hsin discloses the prosthetic device according to claim 1, but does not disclose a prosthetic device wherein the spring element offers progressive resistance to a displacement. However, Hsin teaches a prosthetic device wherein the spring element offers progressive resistance to a displacement (Paragraph 0016 – the prestressing force can be built up in the spring as the angle of the knee changes meaning that there is a progressive resistance as the angle changes).
	van de Veen and Hsin are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal prosthetic component of van de Veen with Hsin for the purpose of generating a torque most effectively during movement (Paragraph 0014).

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Herr et al. (US Pub. No 2010/0312363 A1), hereinafter Herr. 

Regarding claim 8, van de Veen in view of Herr, discloses the prosthetic device according to claim 6 above, but does not disclose a prosthetic device wherein the energy storage device is assigned an activation and deactivation device. However, Herr teaches a prosthetic device wherein the energy storage device is assigned an activation and deactivation device (Paragraph 0054 – springs are engaged by activating a clutch and are disengaged by opening the clutch).
van de Veen and Herr are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of van de Veen with Herr for the purpose of matching biomechanic behavior of the knee joint (Paragraph 0055). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Herr, and further in view of Balli et al. (US Pub. No 2013/0024006 A1), hereinafter Balli. 

Regarding claim 7, van de Veen in view of Herr discloses the prosthetic device according to claim 6, but does not disclose a prosthetic device wherein the energy storage device is in the form of a spring element, in particular a spring element having a spring rigidity changing via the knee angle. However, Balli teaches a prosthetic device wherein the energy storage device is in the form of a spring element, in particular a spring element having a spring rigidity changing via the knee angle (Paragraph 0119 – spring stiffness is changed at different angles (low stiffness for small angles and high stiffness for wide angles)).
van de Veen and Balli are both considered to be analogous to the claimed invention because they both disclose a lower prosthesis device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of van de Veen with Balli for the purpose of adapting the prosthesis for amputees, assisting in the correct gait (Paragraph 0119).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Dietl et al. (US Pub. No 2018/0028390 A1), hereinafter Dietl.

Regarding claim 9, van de Veen discloses the prosthetic device according to claim 1, but does not disclose a prosthetic device wherein the knee joint is assigned at least one damper for damping the pivoting movement about the knee joint axis and/or the displacement movement. However, Dietl teaches a prosthetic device wherein the knee joint is assigned at least one damper (Paragraph 0035 – resistance device 30 can be designed as a fluid damper) for damping the pivoting movement about the knee joint axis and/or the displacement movement.
Regarding the claims recitation that the instant invention has a damper for damping the pivoting movement about the knee joint axis and/or the displacement movement, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of van de Veen and Dietl discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.
van de Veen and Dietl are both considered to be analogous to the claimed invention because they both disclose a lower prosthesis device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knee joint of van de Veen with Dietl for the purpose of providing resistance to flexion or extension of the proximal component relative to the distal component (Paragraph 0034).

Regarding claim 10, van de Veen in view of Dietl discloses the prosthetic device according to claim 9 above but does not disclose a prosthetic device wherein the at least one damper is adjustable. However, Dietl teaches a prosthetic device wherein the at least one damper is adjustable (Paragraph 0034 – adjusting device is used to adjust or increase resistance in the resistance device (damper)).
van de Veen and Dietl are both considered to be analogous to the claimed invention because they both disclose a lower prosthesis device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the damper of van de Veen in view of Dietl with Dietl for the purpose of creating a harmonious walking pattern or a given walking pattern (Paragraph 0049).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Augberger et al. (US 2018/0098864 A1), hereinafter Augberger. 

Regarding claim 12, van de Veen discloses the prosthetic device according to claim 11, but does not disclose a prosthetic device wherein a sensor is coupled to a control device which activates or deactivates a drive of the throttle or of the brake. However, Augberger teaches a prosthetic device wherein a sensor is coupled to a control device which activates or deactivates a drive of the throttle or of the brake (Paragraph 0029 – force sensor delivers signals to the control device which alters the outlet openings ; Paragraph 0072 – the outlet openings flow through throttle valve).
	van de Veen and Augberger are both considered to be analogous to the claimed invention because they both disclose a lower prosthesis device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the throttle of van de Veen with Augberger for the purpose of altering the damping behavior, storage behavior, and/or actuation behavior (Paragraph 0089).

Claims 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Hippensteal, and further in view of Hsin. 

Regarding claim 14, van de Veen in view of Hippensteal discloses the prosthetic device according to claim 13 above, but does not disclose a prosthetic device wherein the distal prosthetic component is mounted via a spring element so as to be prestressed against a displacement. However, Hsin teaches a prosthetic device wherein the distal prosthetic component is mounted via a spring element (Fig. 1 – spring 27) so as to be prestressed against a displacement (Paragraph 0010 – spring is supported on lower leg connector meaning that the lower leg is mounted to the prosthetic via the spring ; Paragraph 0018 – spring is used so that a prestressing force can be generated). 
van de Veen and Hsin are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal prosthetic component of van de Veen with Hsin for the purpose of adapting to the specific type of knee joint and to the individual patient (Paragraph 0020).

Regarding claim 15, van de Veen in view of Hippensteal and Hsin discloses the prosthetic device according to claim 14 above, but does not disclose a prosthetic device wherein the spring element offers progressive resistance to a displacement. However, Hsin teaches a prosthetic device wherein the spring element offers progressive resistance to a displacement (Paragraph 0016 – the prestressing force can be built up in the spring as the angle of the knee changes meaning that there is a progressive resistance as the angle changes).
	van de Veen and Hsin are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal prosthetic component of van de Veen with Hsin for the purpose of generating a torque most effectively during movement (Paragraph 0014).

	Regarding claim 20, van de Veen discloses a prosthetic device for a lower extremity (Fig. 7), the prosthetic device comprising: a prosthetic knee joint having an upper part (Fig. 7 – upper articulation member 6) on which a proximal prosthetic component is arranged (Fig. 7 – upper articulation member 6 connects to thigh prosthesis 4); a lower part (Fig. 7 – lower articulation member 8) which is connected to the upper part (Fig. 7 – lower articulation member 8 is connected to upper articulation member 6 via a coupling member 5) so to be pivotable about a knee joint axis; and an energy storage device assigned to the knee joint for storing flexion energy (Fig. 9 – compression spring 22); and wherein the knee joint is assigned a force transmission device (Fig. 7 – coupling member 5) in the form of a mechanical or hydraulic force transmission device Fig. 7 – coupling member 5 is a mechanical force transmission device which, in the stance phase, converts a displacement of the distal prosthetic component in the direction of the knee joint axis into a flexion moment about the knee joint axis but does not disclose a distal prosthetic component formed telescopically or mounted displaceably on the lower part, on which a prosthetic foot is formed or can be secured; and herein the distal prosthetic component is mounted via a spring element so as to be prestressed against a displacement, and so as to be displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component. However, Hippensteal teaches a distal prosthetic component formed telescopically or mounted displaceably on the lower part (Paragraph 0020 – prosthesis uses a telescopic system to lengthen or shorten the distal component), on which a prosthetic foot is formed or can be secured (Paragraph 0031 – a prosthetic foot can be included at the distal end 14) and Hsin teaches the distal prosthetic component is mounted via a spring element (Fig. 1 – spring 27) so as to be prestressed against a displacement (Paragraph 0010 spring means is supported on the lower leg connector meaning that the lower leg is mounted by the spring ; Paragraph 0018 - spring is used so that a prestressing force can be generated), and so as to be displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component.
Regarding the claims recitation that the instant invention is pivotable about a knee, the force transmission device, which, in the stance phase, converts a displacement of the distal prosthetic component in the direction of the knee joint axis into a flexion moment about the knee joint axis, and wherein the spring is displaceable in the direction of the knee joint axis by means of an axial force acting in the longitudinal extent of the distal prosthetic component, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of van de Veen, Hippensteal, and Hsin disclose (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.
	van de Veen, Hippensteal, and Hsin are all considered to be analogous to the claimed invention because they all disclose a lower prosthesis device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prosthesis device of van de Veen with Hippensteal and Hsin for the purpose of adapting to the specific type of knee joint and to the individual patient (Paragraph 0020 of Hsin).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Hippensteal, and further in view of Herr. 

Regarding claim 18, van de Veen in view of Hippensteal and Herr discloses the prosthetic device according to claim 16 above, but does not disclose a prosthetic device wherein the energy storage device is assigned an activation and deactivation device. However, Herr teaches a prosthetic device wherein the energy storage device is assigned an activation and deactivation device (Paragraph 0054 – springs are engaged by activating a clutch and are disengaged by opening the clutch).
van de Veen and Herr are both considered to be analogous to the claimed invention because they both disclose a lower prosthetic device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of van de Veen with Herr for the purpose of matching biomechanic behavior of the knee joint (Paragraph 0055). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Hippensteal and Herr, and further in view of Balli. 

Regarding claim 17, van de Veen in view of Hippensteal and Herr discloses the prosthetic device according to claim 16 above, but does not disclose a prosthetic device wherein the energy storage device is in the form of a spring element, in particular a spring element having a spring rigidity changing via the knee angle.  However, Balli teaches a prosthetic device wherein the energy storage device is in the form of a spring element, in particular a spring element having a spring rigidity changing via the knee angle (Paragraph 0119 – spring stiffness is changed at different angles (low stiffness for small angles and high stiffness for wide angles)).
van de Veen and Balli are both considered to be analogous to the claimed invention because they both disclose a lower prosthesis device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy storage device of van de Veen with Balli for the purpose of adapting the prosthesis for amputees, assisting in the correct gait (Paragraph 0119).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over van de Veen in view of Hippensteal, and further in view of Dietl. 

Regarding claim 19, van de Veen in view of Hippensteal discloses the prosthetic device according to claim 13 above, but does not disclose a prosthetic device wherein the knee joint is assigned at least one damper for damping the pivoting movement about the knee joint axis and/or the displacement movement. However, Dietl teaches a prosthetic device wherein the knee joint is assigned at least one damper (Paragraph 0035 – resistance device 30 can be designed as a fluid damper) for damping the pivoting movement about the knee joint axis and/or the displacement movement.
Regarding the claims recitation that the instant invention has a damper for damping the pivoting movement about the knee joint axis and/or the displacement movement, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of van de Veen and Dietl discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.
van de Veen and Dietl are both considered to be analogous to the claimed invention because they both disclose a lower prosthesis device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the knee joint of van de Veen with Dietl for the purpose of providing resistance to flexion or extension of the proximal component relative to the distal component (Paragraph 0034).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang (US Pub. No 2014/0142722 A1) teaches a knee joint with a spring assembly
Balboni et al. (US Pub. No 2011/0098828 A1) teaches a knee joint with a damper assembly which acts as a brake
Cheng et al. (US Pub. No 2009/0143869 A1) teaches a knee joint which uses spring-based pistons for a cushioning effect

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is 571-272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774